Citation Nr: 0432337	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-12 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served with the Army National Guard from February 
1974 to September 1995, including a period of active duty 
from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
hypertension.  He responded by filing a March 2002 Notice of 
Disagreement, and was sent an April 2003 Statement of the 
Case.  He then filed a May 2003 VA Form 9, perfecting his 
appeal of this issue.  In December 2003, he testified before 
a decision review officer at the RO.  

The veteran also perfected an appeal of the RO's January 2002 
denial of service connection for bilateral hearing loss; 
however, in a January 2004 rating decision, the veteran was 
awarded service connection for bilateral hearing loss.  
Because the veteran was awarded service connection for this 
disability, it is no longer on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for hypertension.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection may 
also be awarded for certain disabilities, such as 
hypertension, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
The term "active military service" includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002).  

In the present case, the veteran had active duty from 
December 7, 1990, to May 14, 1991.  He alleges to have 
developed hypertension during that time.  His April 1991 
active duty separation medical examination recorded a blood 
pressure reading of 150/90, and the examiner noted elevated 
blood pressure.  The section of the Schedule of Ratings which 
VA uses to evaluate the severity of hypertension, provides 
the following:

Hypertension or isolated systolic 
hypertension must be confirmed by 
readings taken two or more times on 
at least three different days.  For 
purposes of this section, the term 
hypertension means that the 
diastolic blood pressure is 
predominantly 90mm. or greater, and 
isolated systolic hypertension means 
that the systolic blood pressure is 
predominantly 160mm. or greater with 
a diastolic blood pressure of less 
than 90mm.

38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2004).  
Thus, the veteran's single reading taken during active 
military service in April 1991 meets the regulatory standard 
of hypertension, although there is no indication in the 
record that additional readings were taken at that time.  
Nevertheless, the examiner also made a notation of elevated 
blood pressure.  

Thereafter, the veteran's blood pressure was 130/80 in April 
1994.  Subsequently, he was diagnosed with hypertension on VA 
medical examination in December 2001.  However, the examiner 
was unable to review the veteran's medical records, and did 
not give a date of onset of the veteran's hypertension.  
Therefore, because the evidence of record suggests that the 
veteran's hypertension may have first been manifested during 
his active military service in 1990-91, a VA medical opinion 
is required.  The VA has an obligation to obtain such a 
statement when it becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002).  

Therefore, in light of the above, this claim is remanded for 
the following additional development: 

1.	The veteran's claims folder 
should be sent to a physician 
specializing in cardiovascular disorders 
for review and to provide a medical 
opinion statement.  The veteran himself 
need not be physically examined by the 
physician unless he/she determines such 
physical examination is necessary.  The 
examiner's attention is directed to the 
veteran's service medical records, 
especially his April 1991 and April 1994 
periodic service medical examinations.  
After fully reviewing the record, the 
examiner should state whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran's hypertension was first 
manifested during the duty period ending 
in May 1991.  The medical basis for all 
opinions expressed should also be given.  

2.	Thereafter, the RO should again 
consider the veteran's claim for service 
connection for hypertension in light of 
any additional evidence added to the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




